NEY         GENERAL
                                  F     %-EXAS

                               AUSTIN     11.   TEXAS
    DANIEL
PRICE
ATTORNEY
    GENERAL
                                 July 9, 1949.

        Ron. F~auk C. Dickey            opinionno. v-837.
        County Attorney
        Coke County                     Re: Issuance of time warranlls
        Robert Lee, Texas                   under facts submitted.
        DeaP StPI
                   You have requested an o$Snion regarding the
        authmU,g or the C~mml.ssl&e~~’ Court of Coke County to
        issue time warrants for the construction        or a county
        hospital  under the following    circumstances.     On May 20,
        1949, the Commissioners’ Court gave notlae to the bld-
        ders that on ,June 18, 1949, the Commlsslone~s~ Court of
        Coke County would let a contract for the building of a
        county hospital  and pay fop the constpuctlon       by the ls-
        suance of time wamants payable ovep a period of years
        not to exceed twenty.    On June 18, before bids wepe
        opened and befope any aotion was taken on the letting
        of the eontract,  a patltlon   of duly qualified     property
        taxpaying voters numbering in excess of ten per cent of
        the number of quallflecl   pnoperty.,ta.xpaylng voters as
        shown by the last a proved tax rolls was presented to
        the Commissioners t Eourt in writing to submit to a ~ef-
        erendum vote the question as to the issuance of bonds
        for  the purpose of paying for the construction       of the
        county hospital  named in the notice of May 20, 1949.
                   It was held in Attorney~General’s    Opinion Do,
        V-7 9 that if the poceedlngs     authorizing  the lssuanoo
        of z 67,000 of warrants inquired about in that opinion
        were in accordance with the tepms and conditions      of Ar-
        ticle  2368a, and if no referendum petition    wepe filed in
        connection therewith,    then such warrants could lavfully
        be Issued.    It was held in Attorney Genepal’s Opinion
        v-728 that the Commlssione~s~    Court was authorized to
        issue additional   warrants for the purpose of itqmovi
        the grounds of Dexar County Agricultural     and Livestee 2
        Building subject to t& ylghtof      referendum by the vot-
        OFS*
                  Accord    to the facts submitted by you, a pa-
        tltion           ?L fled voters In exxhear of ten pep
               of duly qua
        sent of the numbwr Or qualified  votorr shown by the la*%
   Bon. Frank C. Mcksy,            page 2~ (V-837)


   approved tax rolls was presented within the tllae pro-
   scribed by law to the Comlas$ane~s~ Court in urltlng             to
   submit to a referendum vote tha question as to the lssu-
   ance of bonda for the purpoae.of      paying for the conrtruc-
   tion of the county hosplt81 in question.          Section 4 of
   Article   2368a gives the vqters the right to file a ref-
   erendum petition    on such questions;   and Article      4478
   V.C.S.,   upon the petition  by tau per cent of the quall-
   fled property taxpaslrig votem,     autho#?lees an election
   for the laauance of bonds fop the establishment,           enlarge-
   ment, and eqllipment or the county hospital.         In rim of
   the facts eubmltted, It Is our opinion that the ComaIs-
   aionem'    Court of Coke County ovot       legally    issue the
   time warrmt8 in question,     buli must submlt to the quall-
   fled property taxpaying voters the question as to the
   issuance of bonderior the purpose 0r paJlng for the oom-
   atruetlon   of the county hospital.


                    Uhero a referendum petition   by ten POP
              cent of the quallfled   property taxpaying vot-
              ers of a county has been presentad to the
              Commlasionera~ Court wlthln the time prs-
              scribed by law, petitioning    the court to rub-
              nit to a vote the question as to issuance 0r
              bonds for the purpose of paylng for the con-
              atructlca of a county hospital,    the Commls-
              sltoners 1 Court does not have the authority to
              iasae t&w warrants for such purpose, but
              ruHi sunbelt to the Voter6 the question of ia-
              aimme of bonds for the purpose 0r paying r0r
              the oomtruotlon.
                                                 Pour8 very truly,

  APPROVBD                                   ATTORHEY
                                                    GEXEZALOF TEXAS
                           l   .




a+@“;“”
    I R ST     ASSISTANT

  ATTOltElK          0-L
   JRrbh